DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 02/26/2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/26/2021.
Claims 1-13 are under consideration.

Claim Rejections - 35 USC § 112
Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling the claimed method using a genetically modified fumarylacetoacetate hydrolase (Fah)-deficient rat whose genome is homozygous for a disruption in the Fah gene such that the disruption results in loss of expression of functional FAH protein and decreased liver function in the rat and a homozygous disruption of one of rag1 or rag2 and of IL2rg wherein the rat is immunosuppressed does not reasonably provide enablement for carrying out the claimed method in a Fah-deficient or immunodeficient rat.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The prima facie case are discussed below.

The nature of the invention relates to a Fah-deficient rat generated by gene-targeting of the Fah gene to allow for induction of liver damage via death of rat liver cells, enabling transplant heterologous hepatocytes of interest (i.e. human) to repopulate the liver to produce a rat with a substantially human liver. 
At Example 1 (page 38), the specification teaches making DNA constructs for the targeting exon 3 of the Fah gene in rat ESCs. Example 2 (page 40) discusses carrying out induction of rat hepatocyte/hepatic damage (an effect of Fah knockout) and introduction of human hepatocytes with the goal of repopulating the damaged liver with human hepatocytes. The teachings in Example 2 appear to be prophetic and do not support that repopulation of a rat liver with human hepatocytes was achieved. Example 3 (page 41) appears to be only indirectly relevant to the claimed invention as it discusses knockout of the IL2rg (IL-2 receptor gamma subunit) gene. Example 4 (page 41) discusses isolation of human hepatocytes from a mouse “human hepatocyte factory”-the mouse FRG KO. The FRG KO is a mutant mouse having homozygous deletions in the fumarylacetoacetate hydrolase (Fah), recombination activating gene 2 (Rag2) and hemizygous or homozygous deletions of common-y chain of the interleukin receptor (Il2rg) x-linked gene, rendering the mouse liver-damaged and immunodeficient. Example 5 (page 43) describes replacement of nude rat hepatocytes with injected human hepatocytes. This rat does not appear to be Fah-deficient but has liver damage as a result of uPa injection. Example 6 (page 45) is drawn to a second method of generating Fah-deficient rats which is TALENs-mediated disruption of the Fah gene in the male pronucleus of rat embryos. The Fah-deficient rats are dependent on 
Claim 1 has two embodiments that are distinct form one another. First is expansion of human hepatocytes in a Fah-deficient rat. This rat will have liver damage but an intact immune system. Second is expansion of human hepatocytes in an immunodeficient rat that does not have liver damage.
The specification appears to fall short of carrying out the claimed invention involving expansion of human hepatocytes in a Fah-deficient rat (first embodiment) as well as the second embodiment involving a liver-haealthy, immunodeficient rat. The examples teach disruption of the Fah gene in rats, teaches the reliance on NTBC of Fah-deficient rats and teaches repopulation of rat livers with human hepatocytes in nude rats (not Fah-deficient) that have uPa-induced liver damage (Ex. 5). The specification does not teach repopulation of livers in Fah-deficient rats. Gilgenkrantz discusses the FAH-deficient mouse, which was made prior to the technology enabling targeted knockout of genes in rat. Gilgenkrantz (2010, Methods in Molecular Biology, Hepatocytes, Editor Patrick Maurel, Vol. 640:475-490; IDS) states that six years were necessary to finally obtain a humanized live in FAH-deficient mice and that transplant of human hepatocytes into FAH-/- nude and into FAH-/- NOD/SCID and into FAH-/-; Rag-/- mice (immunodeficient and liver damaged) failed to lead to liver repopulation. Gilgenkrantz teaches that two different strategies were used to enable the repopulation by human hepatocytes and only in these specific conditions, was 90% of the liver able to be repopulated following 3 months after human hepatocyte transplantation (see page 483). Thus, the art at the time of filing supports that human hepatocyte repopulation of a liver is not readily achieved merely by disruption of FAH and introduction of human cells. While the specification teaches a Fah-/- rat where an adenovirus encoding uPA is used to destroy rat liver cells prior to introduction of human hepatocytes, the 
The claims encompass a Fah-deficient rat wherein the rat comprises transplanted heterologous hepatocytes. This encompasses injection of any number of hepatocytes into the mouse wherein they do not necessarily repopulate the liver. The use of a mouse with a small number of hepatocytes that have not taken up residence in the liver is not readily apparent given the guidance in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 refers to “a first rat”, “said first rat”, and “the first rat”. It also refers to “an immunodeficient rat”. It is not clear if the “immunodeficient rat” is the first rat or if there is a second rat intended.

Claim Rejections - 35 USC§ 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-5 and 7-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Azuma (2007, Nature Biotechnology, 25:903-910; IDS) and US 9,000,257 (to Grompe, claiming priority to 04/22/2010) in view of Mashimo (2009, Current Pharmaceutical Biotechnology. 10:214-220; IDS) and Tong (2010, Nature, 467:211-213; IDS).
The claims are drawn to a method of expanding human hepatocytes in vivo using either a FAH deficient rat whereby the genetic deficiency leads to decreased liver function (claim 1) or an immunodeficient rat. 
Azuma taught transplantation of human (claim 2) hepatocytes into genetically immunodeficient (Rag and IL2rg deficient, claims 7-9) FAH-deficient mice (FRG). The homozygous mouse lacks FAH production which is neonatal lethal due to hepatic dysfunction (claim 4). Lethality can be rescued with the drug NTBC. Azuma found that lethality could also be rescued by transplant and in vivo expansion of FAH-expressing human hepatocytes. Thus, Azuma taught mice deficient for FAH as well as FAH-deficient mice with heterologous hepatocytes. Azuma taught serial transfer which is the transfer of human hepatocytes expanded in one mouse 
Further, Grompe taught transplantation of human hepatocytes into FAH-deficient pigs to generate a larger mammal model of liver disease.
Neither Azuma nor Grompe taught FAH-deficient rats.
However, Mashimo taught the rat as an obviously important model for physobbgy, pathology, pharmacology, toxicology, and transplantation experiments. Mashimo taught that there are hundreds of unique rat models have been developed to mimic pathological and physiological human clinical conditions. Mashimo points to recent progress in genetic engineering of rats as having the potential to provide thousands of useful rat models of human disease.
Tong exemplifies the progress referred to by Mashimo by teaching gene knockout in rats. Tong demonstrates that the ES-cell based gene targeting technology developed for the mouse can be generally applied to the rat. Tong concludes that, "Owing to the wide use of rats in physiological and pharmacological studies, we anticipate that many of the rat models generated using ES-cell-mediated gene targeting will provide a powerful platform for the study of human health and disease."
With regard to dependent claims 2, wherein the rat is immunosuppressed, the use of xenotransplantation of heterologous cells requires immunosuppression to avoid immune rejection of the transplanted cells. Thus, both Azuma and Grompe taught immunosuppression. Azuma taught genetic disruption of genes (Rag2 and II2rg) necessary for immune function, meeting the limitations of claims 7 and 8. Grompe taught use of immunosuppressive drugs including 
It would have been obvious at the time of filing to apply the teachings of Mashimo and Tong regarding the use of rats as genetic knockout models of disease with the teachings of Azume and Grompe regarding mouse and pig models of FAH-deficiency-induced liver deficiency to expand human hepatocytes. One would have been motivated to make such a combination n to generate a larger animal model to expand human hepatocytes that is more economically feasible than pigs and is recognized for its wide use in physiological and pharmacological studies. One would have a reasonable expectation of success in generating the rat model as the FAH deficiency was demonstrated to cause liver dysfunction is the more disparately related mouse and pig species and the mouse model had uncovered the level of immune disruption needed to successfully carry out the invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632